Case 2:17-cr-00037-FB-PMW Document 559-9 Filed 04/24/19 Page 1 of 9




                      Exhibit 9
    Case 2:17-cr-00037-FB-PMW Document 559-9 Filed 04/24/19 Page 2 of 9




                                                                GOVERNMENT
                                                                  EXHIBIT

                                                                     26
                                                              2:17-CR-00037 (RJS)




1
                                                                        CREL-01-00005
    Case 2:17-cr-00037-FB-PMW Document 559-9 Filed 04/24/19 Page 3 of 9




2
                                                                     CREL-01-00006
    Case 2:17-cr-00037-FB-PMW Document 559-9 Filed 04/24/19 Page 4 of 9




3
     Case 2:17-cr-00037-FB-PMW Document 559-9 Filed 04/24/19 SUBSCRIBE
                                                             Page 5 of 9 NOW
                                                               .    .




14
                                                                   CREL-01-00018
      Case 2:17-cr-00037-FB-PMW Document 559-9 Filed 04/24/19 Page 6 of 9




~LL 1-800'
    15
         - 806-7027
                                                                       CREL-01-00019
     Case 2:17-cr-00037-FB-PMW Document 559-9 Filed 04/24/19 Page 7 of 9




71
                                                                      CREL-01-00075
                         Case 2:17-cr-00037-FB-PMW Document 559-9 Filed 04/24/19 Page 8 of 9




                                                                             Cmdit cam ;; :




Credit Card (Monthly Membership)
                                                                             C!Gdit card II:                                                                   E::q>. Da.:a:              CVS Cooo:


             B1blg Addrefl-Slreet                                            Cty:                     State:           Zip:                    Initial         Total Aulhonzed Monlhly
                                                                                                                                                               Amourl      i 29.99
 I hrn,~- !IWJllllr myappllcarion lll1ld rtqun> r~ inim.n.tt and IDffl'lllcrmip to 1'1Elldui5quun Compuurs, lLC m lln.'llfflml.'.C' ,.,;th 1~ trnm and <.'Olldinom 1t1 fonh a, ibr   ,.,.ffl4e sldr ol
llw A~cmmd ;aod U1C l"r.uJidm.Sqmn:s C~ a . U.C Nia.1 mil Fn,mlQRII ,.-t,;di arc i.o<gq,gr;o1od buru, l>J' rcfccn:IKc;
                                                                                             Total Amount Au1ho11zed !Oday S                                   Total Tuition Amount S




               99
                                                                                                                                                                               CREL-01-00103
      Case 2:17-cr-00037-FB-PMW Document 559-9 Filed 04/24/19 Page 9 of 9




100
                                                                       CREL-01-00104
